Citation Nr: 0003630	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a waiver of indebtedness arising from an 
overpayment of benefits.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1943 to February 
1946.  The veteran died in January 1975.  The appellant seeks 
benefits as the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the Committee on 
Waivers and Compromises at the Providence, Rhode Island, 
Regional Office (RO).  The decision denied the appellant's 
request for a waiver of recovery of an overpayment in the 
amount of $27,988.00.

The Board observes that the RO previously, in July 1997, 
issued a decision denying waiver of a separate debt of 
$1,230.00, also arising out of an overpayment of benefits.  
The basis for that denial was the appellant's failure to 
timely request a waiver of the indebtedness.  The appellant 
did not submit a notice of disagreement with respect to the 
July 1997 determination, and the issue of entitlement to a 
waiver of the earlier indebtedness, therefore, is not on 
appeal.


FINDINGS OF FACT

1.  An overpayment of $27,988.00 was created when the 
appellant received benefits to which she was not entitled.

2.  The overpayment was the result of a misrepresentation by 
the appellant.


CONCLUSION OF LAW

A waiver of recovery of an overpayment is not warranted.  38  
U.S.C.A. §§ 5302,  5107 (West 1991);  38 C.F.R. §§ 1.962, 
1.963, 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case involves the matter of a debt of $27,988.00 arising 
out of an overpayment of pension benefits.  The appellant has 
been in receipt of disability pension since her husband's 
death in January 1975.  Throughout most of that period of 
time the appellant's pension benefits have been calculated 
based upon information received from the appellant reflecting 
that she was in receipt of no income.  In a number of income 
verification reports submitted and signed by the appellant, 
the appellant indicated that she was in receipt of no income, 
including Social Security payments.  These include income 
verification reports received in August 1992, August 1993, 
August 1994, April 1996, and January 1997.  However, 
information received from the Social Security Administration 
in March 1997 confirmed that the appellant had, in fact, been 
in receipt of Social Security income since September 1991.  
Based upon information thus received, the VA recalculated the 
appellant's pension benefits, giving rise to the overpayment 
and, consequentially, the indebtedness at issue.  The 
appellant now seeks waiver of this indebtedness, arguing that 
she is financially unable to repay the amount in question and 
that the overpayment arose from an honest mistake on her 
part.  

Recovery of an overpayment may be waived if there is no 
indication of fraud, misrepresentation, or bad faith, on the 
part of the person or the persons having an interest in 
obtaining the waiver, and recovery of such indebtedness would 
be against equity and good conscience.  See 38  U.S.C.A. § 
5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963 (1995).  An 
indication of fraud, misrepresentation, or bad faith is a 
statutory bar to waiver.  38 U.S.C.A. § 5302(c).  The 
misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  The term bad faith 
generally describes one who seeks to gain thereby at 
another's expense.  38 C.F.R. § 1.965(b)(2).  

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  See  
38 C.F.R. § 1.965 (1995).  In making this determination,  
consideration will be given to the following elements, which 
are not intended to be all inclusive: 

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt. 

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault. 

(3)  Undue hardship.  Whether collection 
would deprive  debtor or family of basic 
necessities. 

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended. 

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor. 

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation. 

38 C.F.R. § 1.965.

The Board does not reach the issue of whether recovery of the 
overpayment in question weighs against equity and good 
conscience because the facts of this case make clear that the 
overpayment in question was the result of a misrepresentation 
by the appellant.  Throughout the period of time during which 
the appellant was in receipt of benefits, the VA informed the 
appellant on numerous occasions that it was essential that 
she keep the VA apprised of any changes in her income.  The 
appellant was, moreover, no stranger to the process at the 
time that she should have informed the VA of the change in 
her income.  The appellant had been in receipt of Social 
Security income prior to 1976, which was thereafter 
terminated.  Payment of VA benefits at that time initially 
was suspended pending explanation of her change in status, 
after which the amount of pension benefits was increased to 
reflect that the appellant was no longer in receipt of Social 
Security income.  The appellant, therefore, had to have been 
aware that her receipt of Social Security amounts was 
relevant to the amount of pension benefits she was entitled 
to receive.  

Moreover, notwithstanding the veteran's assertion that she 
did not realize that Social Security payments constituted 
income for purposes of calculating her pension, the appellant 
did not, in the various income verification reports which she 
submitted, simply provide a negative response to a broad 
inquiry concerning the amount of the appellant's income.  
Those forms contained a specific inquiry concerning amounts 
received in the form of Social Security payments.  On each 
submission, the appellant indicated that she was not in 
receipt of Social Security payments.  The evidence, 
therefore, reflects that the appellant knowingly 
misrepresented her income to the VA and the overpayment which 
gave rise to the indebtedness in question was the result of 
that misrepresentation.  

The Board observes that the RO, in denying the veteran's 
claim for a waiver, declined to find fraud, 
misrepresentation, or bad faith, relying instead upon an 
analysis predicated upon equity and good conscience.  
However, a determination that the overpayment was the result 
of misrepresentation precludes further inquiry into whether 
equity and good conscience militate in favor of a different 
result.  Although the Board's rationale is different from 
that utilized by the RO, this difference has not resulted in 
any unfair prejudice to the appellant.  The appellant was 
provided with complete laws and regulations and, although the 
RO chose to frame its analysis in terms of equity and good 
conscience, it is clear from the statement of the case, that 
the entire focus of the RO's analysis was upon the 
appellant's fault in creating the debt in question.  
Moreover, the appellant was provided an opportunity to argue 
and did, in fact, argue the merits of ascribing to her what 
she characterized as fraud.  Further development of this 
claim, as such, is unnecessary.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Because the appellant's indebtedness is the 
result of her misrepresentation to the VA, she is not 
entitled to a waiver of that indebtedness.


ORDER

The claim for a waiver of recovery of an overpayment is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

